DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
	Amendments to the claims filed on 04 May 2022 are herein acknowledged.  Claims 1-45 remain pending and are hereinafter examined on the merits. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-10, 14-18, 20-21, 23-32, 36-37, 39-40, 42-43, and 45 are rejected as being unpatentable over Kolen (US 2020/0268347 A1), and further in view of Lieblich (US 2017/0325785 A1).
Regarding Claim 1, Kolen discloses a system comprising: 
an ultrasound sensor configured to transmit ultrasound energy and receive ultrasound energy reflected in a region of a patient (Fig. 1, #10; [0036] “ultrasound transducer”); and 
one or more processors (Fig. 1, #50; [0034], “processor arrangement 50 at least including an image processor 30 although the ultrasound image processor arrangement 50 may comprise further processors”) configured to: 
generate a plurality of reference ultrasound images of the region of the patient based on a portion of the ultrasound energy that was received by the ultrasound sensor ([0036] “The ultrasound image processor arrangement 50 may receive a temporal sequence 100 of ultrasound images”) prior to a medical instrument or medical device causing obstruction in the received ultrasound energy ([0038] “In this first sequence 100, no invasive medical device is present in its ultrasound images 150”); 
generate a live ultrasound image based on a current portion of the received ultrasound energy obtained by the ultrasound sensor ([0041] wherein “each temporal sequence 100, 100' comprises a plurality of ultrasound images 150 corresponding to the same phases of the cardiac cycle” which can be considered as image frames that create live images); 
select one of the plurality of reference ultrasound images based on at least one of correspondence with event data received by the one or more processors or a spatial orientation of the live ultrasound image ([0040] wherein cardiac cycle is used as an event; [0046] wherein “each ultrasound image 150 of the first sequence 100, a corresponding ultrasound image 150 is present in the further sequence 100' taken at the same phase of the cardiac cycle” can be considered as selecting one reference image at a time that corresponds to the image taken in the same point of time in another cardiac cycle); 
register the reference ultrasound image and the live ultrasound image ([0050]-[0051]); and 
control a display device to display the selected reference ultrasound image with at least a portion of the live ultrasound image ([0051] “the ultrasound image processing apparatus 5 controls the display 40 to display …”), … .
However, Kolen is silent as to the at least a portion of the live ultrasound image and the reference ultrasound image comprising one or more common physiological anatomical features.
Lieblich teaches the at least a portion of the live ultrasound image and the reference ultrasound image comprising one or more common physiological anatomical features ([0026] wherein “An image plane matching component 122 maps a real-time 2-D ultrasound image generated by the imaging system 100 to a corresponding image plane in the 3-D reference image data … With this approach, at least a sub-portion (e.g., a contour) of at least one segmented structure in real-time 2-D ultrasound image is matched with at least a sub-portion of at least one segmented 3-D anatomical structure of 3-D reference image data.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the tracking and visualizing technique, as taught by Kolen, to include the matching of common features in different images such as the reference and the live image, like taught by Lieblich, in order to provide an image visualization technique for selecting related images and tracking interventional devices by matching images with specific similarities/common features. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 2, Kolen further teaches wherein the event data comprises cardiac event data ([0040]).
Regarding Claim 3, Kolen further teaches wherein the cardiac event data includes a phase of a cardiac cycle, and the selected reference ultrasound image corresponds to the phase of the cardiac cycle ([0040]-[0041] “each ultrasound image 150 in a particular temporal sequence is captured at the same phase of the cardiac cycle as the ultrasound image 150 in another temporal sequence”).
Regarding Claim 4, Kolen further teaches wherein the one or more processors are configured to determine the phase of the cardiac cycle based on at least one of an ECG signal or the live ultrasound image ([0040]).
Regarding Claim 7, Kolen further discloses wherein the one or more processors are configured to: receive electromagnetic EM tracking data from an EM tracking system; determine at least one of a position, orientation or trajectory of the medical instrument or medical device based on the EM tracking data; and generate a representation of the medical instrument or medical device based on the determined position, orientation or trajectory ([0048] wherein “the … medical device ... may comprise a plurality of electromagnetic transmitters … in a defined spatial arrangement …, in which case the ultrasound processor arrangement … may determine the orientation of … medical device … from the received transmissions of the electromagnetic transmitters 115 … such that the ultrasound image processor arrangement … can determine the positions of the respective electromagnetic transmitters”; [0049] wherein the image of the medical device is extracted from the ultrasound image based on the determined positions by the EM tracking system).
Regarding Claim 8, Kolen further discloses wherein the portion of the received ultrasound energy received by the ultrasound sensor prior to the medical instrument or medical device causing the obstruction was received when the medical instrument or medical device was at least partially positioned within the region of the patient ([0044] “The first sequence 100 of ultrasound images 150 may be captured at any suitable point in time, e.g. … during the stages of the invasive medical procedure during which the invasive medical device 15 has not yet reached the field of view of the ultrasound probe 10” that can be interpreted as the time that the medical device is partially positioned within the region of the patient but has not yet reached the field of view of the probe).
Regarding Claim 9, Kolen further discloses wherein the portion of the received ultrasound energy received by the ultrasound sensor prior to the medical instrument or medical device causing the obstruction was received before the medical instrument or medical device was at least partially positioned within the region of the patient ([0044] “The first sequence 100 of ultrasound images 150 may be captured at any suitable point in time, e.g. before the start of the invasive medical procedure”; [0038] “In this first sequence 100, no invasive medical device is present in its ultrasound images 150”).
Regarding Claim 10, Kolen further teaches wherein the medical instrument or medical device comprises at least one of an implantable medical device, medical implant delivery device, therapy delivery device, surgical device, mechanical circulatory support device, coronary stent device, heart valve device, heart valve repair device, cardiac ablation device, cardiac lead device, drug delivery device, catheter delivery device, or endoscopic delivery device ([0012] “the invasive medical instrument such as a catheter, guide wire, needle or the like” in which a catheter can be interpreted as a catheter delivery device).
Regarding Claim 14, Kolen further teaches wherein the one or more processors are configured to control the display device to display the selected reference ultrasound image with a representation of the medical instrument or medical device ([0050]-[0051] wherein “the ultrasound image processing apparatus 5 controls the display 40 to display the augmented first sequence 100 of ultrasound images 150 of the imaged cardiac cycle(s) of the anatomical feature of interest 151, … , in which the invasive medical device 15 has been inserted in each of the ultrasound images 150 based on the determined location of the invasive medical device 15 in the corresponding ultrasound images … sequence 100' such that a medical practitioner has a clear view of the anatomical feature of interest 151 in the presence of the invasive medical device).
Regarding Claim 15, Kolen further teaches wherein the one or more processors are configured to identify a physiological landmark of the region of the patient based on the live ultrasound image and register the selected reference ultrasound image with the physiological landmark ([0036] wherein “The anatomical feature of interest 151 may be … any other part of the cardiovascular system, undergoing shape changes” that can be considered as a physiological landmark; [0043] wherein “a merge operation” is performed).
Regarding Claim 16, Kolen further teaches wherein the one or more processors are configured to control the display device to display the at least a portion of the live ultrasound image with the selected reference ultrasound image such that the selected reference ultrasound image moves in registration with the at least a portion of the live ultrasound image ([0041] wherein reference and live ultrasound images are recorded; [0043], [0046] wherein a merge operation is introduced).
	Regarding Claim 17, Kolen further teaches wherein the one or more processors are further configured to: determine that at least one of a position, orientation, or trajectory of the medical instrument or medical device has changed (Fig. 6, #207; [0047]) wherein “the ultrasound image processor arrangement 50 tracks the location of the invasive medical device …”); and control the display device to display at least one of an updated position, orientation, or trajectory of the medical instrument or medical device based on the determination that at least one of the position, orientation, or trajectory has changed ([0048] “in which case the ultrasound processor arrangement 50 may determine the orientation of the invasive medical device”; [0049] wherein “the ultrasound image processor arrangement extracts the image of the invasive medical device 15 from an ultrasound image 150 of the further sequence 100' based on the location of the image of the invasive medical device; [0051] wherein “the ultrasound image processing apparatus 5 controls the display 40 to display the augmented first sequence 100 of ultrasound images 150 of the imaged cardiac cycle(s) of the anatomical feature of interest 151, … , in which the invasive medical device 15 has been inserted in each of the ultrasound images 150 based on the determined location of the invasive medical device 15 in the corresponding ultrasound images … sequence 100' ”).
Regarding Claim 18, Kolen further teaches wherein the at least a portion of the live ultrasound image comprises … and wherein the one or more processors are configured to control the display device … to generate a merged ultrasound image and display the merged ultrasound image ([0051] wherein “the ultrasound image processing apparatus 5 controls the display 40 to display the augmented first sequence 100 of ultrasound images 150 of the imaged cardiac cycle(s) of the anatomical feature of interest 151, … , in which the invasive medical device 15 has been inserted in each of the ultrasound images 150 based on the determined location of the invasive medical device 15 in the corresponding ultrasound images … sequence 100' such that a medical practitioner has a clear view of the anatomical feature of interest 151 in the presence of the invasive medical device).
However, Kolen is silent as to … an entire live ultrasound image and wherein … to merge the entire live ultrasound image and the selected reference ultrasound image.
Lieblich teaches an entire live ultrasound image and wherein … to merge the entire live ultrasound image and the selected reference ultrasound image ([0026] wherein “An image plane matching component 122 maps a real-time 2-D ultrasound image generated by the imaging system 100 to a corresponding image plane in the 3-D reference image data.”; [0028] wherein “A rendering engine 126 combines the real-time 2-D ultrasound image with the updated 3-D reference image data at the matched image plane and visually presents the combined image data via the display 118 and/or other display”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image acquisition technique, as taught by Kolen and modified by others under Claim 1, merge the entire live image, like taught by Lieblich, in order to enable the system to match the common features in the entire image and further merge it with corresponding reference images.
Regarding Claim 20, Kolen discloses all the element of Claim 1 as stated above. Kolen further teaches wherein the selected reference ultrasound image comprises a motion picture covering a full-cycle of a moving anatomical structure ([0044] “The first sequence 100 of ultrasound images 150 typically spans exactly one full cardiac cycle or a multiple thereof”; [0051] “in which the ultrasound image processing apparatus 5 controls the display 40 to display the augmented first sequence 100 of ultrasound images 150 of the imaged cardiac cycle(s) of the anatomical feature of interest 151, e.g. an augmented cine loop”).
Regarding Claim 21, Kolen discloses all the element of Claim 20 as stated above. Kolen further teaches wherein moving anatomical structure is a heart ([0044] “The first sequence 100 of ultrasound images 150 typically spans exactly one full cardiac cycle or a multiple thereof”).
Regarding Claim 23, Kolen discloses a method (Fig. 6) comprising: 
transmitting ultrasound energy; receiving ultrasound energy reflected in a region of a patient  (Fig. 6, #201, #203; Fig. 1, #10; [0036] “ultrasound transducer”);
generating a plurality of reference ultrasound images of the region of the patient based on a portion of the received ultrasound energy ([0036] “The ultrasound image processor arrangement 50 may receive a temporal sequence 100 of ultrasound images”) that was received prior to a medical instrument or medical device causing obstruction in the received ultrasound energy ([0038] “In this first sequence 100, no invasive medical device is present in its ultrasound images 150”); 
generating a live ultrasound image based on a current portion of the received ultrasound energy ([0041] wherein “each temporal sequence 100, 100' comprises a plurality of ultrasound images 150 corresponding to the same phases of the cardiac cycle” which can be considered as image frames that create live images);
selecting one of the plurality of reference ultrasound images based on at least one of correspondence with event data received by the one or more processors or a spatial orientation of the live ultrasound image ([0040] wherein cardiac cycle is used as an event; [0046] wherein “each ultrasound image 150 of the first sequence 100, a corresponding ultrasound image 150 is present in the further sequence 100' taken at the same phase of the cardiac cycle” can be considered as selecting one reference image at a time that corresponds to the image taken in the same point of time in another cardiac cycle); 
registering the reference ultrasound image and the live ultrasound image ([0050]-[0051]); and
controlling a display device to display the selected reference ultrasound image with at least a portion of the live ultrasound image ([0051] “the ultrasound image processing apparatus 5 controls the display 40 to display …”), … .
However, Kolen is silent as to the at least a portion of the live ultrasound image and the reference ultrasound image comprising one or more common physiological anatomical features.
Lieblich teaches the at least a portion of the live ultrasound image and the reference ultrasound image comprising one or more common physiological anatomical features ([0026] wherein “An image plane matching component 122 maps a real-time 2-D ultrasound image generated by the imaging system 100 to a corresponding image plane in the 3-D reference image data … With this approach, at least a sub-portion (e.g., a contour) of at least one segmented structure in real-time 2-D ultrasound image is matched with at least a sub-portion of at least one segmented 3-D anatomical structure of 3-D reference image data.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the tracking and visualizing technique, as taught by Kolen, and include the matching of common features in different images such as the reference and the live image, like taught by Lieblich, in order to provide an image visualization technique for selecting related images and tracking interventional devices by matching images with specific similarities/common features. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 24, Kolen further teaches wherein the event data comprises cardiac event data ([0040]).
Regarding Claim 25, Kolen further teaches wherein the cardiac event data includes a phase of a cardiac cycle, and the selected reference ultrasound image corresponds to the phase of the cardiac cycle ([0040]-[0041] “each ultrasound image 150 in a particular temporal sequence is captured at the same phase of the cardiac cycle as the ultrasound image 150 in another temporal sequence”).
Regarding Claim 26, Kolen further teaches determining the phase of the cardiac cycle based on at least one of an ECG signal or the live ultrasound image ([0040]).
Regarding Claim 29, Kolen further teaches receiving EM tracking data from an EM tracking system; determining at least one of a position, orientation or trajectory of the medical instrument or medical device based on the EM tracking data; and generating a representation of the medical instrument or medical device based on the determined position, orientation or trajectory ([0048] wherein “the … medical device ... may comprise a plurality of electromagnetic transmitters … in a defined spatial arrangement …, in which case the ultrasound processor arrangement … may determine the orientation of … medical device … from the received transmissions of the electromagnetic transmitters 115 … such that the ultrasound image processor arrangement … can determine the positions of the respective electromagnetic transmitters; [0049] wherein the image of the medical device is extracted from the ultrasound image based on the determined positions by the EM tracking system).
Regarding Claim 30, Kolen further teaches wherein the portion of the received ultrasound energy received by the ultrasound sensor prior to the medical instrument or medical device causing the obstruction was received when the medical instrument or medical device was at least partially positioned within the region of the patient ([0044] “The first sequence 100 of ultrasound images 150 may be captured at any suitable point in time, e.g. … during the stages of the invasive medical procedure during which the invasive medical device 15 has not yet reached the field of view of the ultrasound probe 10” that can be interpreted as the time that the medical device is partially positioned within the region of the patient but has not yet reached the field of view of the probe).
Regarding Claim 31, Kolen further teaches wherein the portion of the received ultrasound energy received by the ultrasound sensor prior to the medical instrument or medical device causing the obstruction was received before the medical instrument or medical device was at least partially positioned within the region of the patient ([0044] “The first sequence 100 of ultrasound images 150 may be captured at any suitable point in time, e.g. before the start of the invasive medical procedure”; [0038] “In this first sequence 100, no invasive medical device is present in its ultrasound images 150”).
Regarding Claim 32, Kolen further teaches wherein the medical instrument or medical device comprises at least one of an implantable medical device, medical implant delivery device, therapy delivery device, surgical device, mechanical circulatory support device, coronary stent device, heart valve device, heart valve repair device, cardiac ablation device, cardiac lead device, drug delivery device, catheter delivery device, or endoscopic delivery device ([0012] “the invasive medical instrument such as a catheter, guide wire, needle or the like” in which a catheter can be interpreted as a catheter delivery device).
Regarding Claim 36, Kolen further teaches controlling the display device to display the selected reference ultrasound image with a representation of the medical instrument or medical device ([0050]-[0051] wherein “the ultrasound image processing apparatus 5 controls the display 40 to display the augmented first sequence 100 of ultrasound images 150 of the imaged cardiac cycle(s) of the anatomical feature of interest 151, … , in which the invasive medical device 15 has been inserted in each of the ultrasound images 150 based on the determined location of the invasive medical device 15 in the corresponding ultrasound images … sequence 100' such that a medical practitioner has a clear view of the anatomical feature of interest 151 in the presence of the invasive medical device).
Regarding Claim 37, Kolen further teaches identifying a physiological landmark of the region of the patient based on the live ultrasound image and registering the selected reference ultrasound image with the physiological landmark ([0036] wherein “The anatomical feature of interest 151 may be … any other part of the cardiovascular system, undergoing shape changes” that can be considered as a physiological landmark; [0043] wherein “a merge operation” is performed).
Regarding Claim 38, Kolen further teaches controlling the display device to display the at least a portion of the live ultrasound image with the selected reference ultrasound image such that the selected reference ultrasound image moves in registration with the at least a portion of the live ultrasound image (see similar citations under Claim 16 above).
Regarding Claim 39, Kolen further teaches determining that at least one of a position, orientation, or trajectory of the medical instrument or medical device has changed (Fig. 6, #207; [0047]) wherein “the ultrasound image processor arrangement 50 tracks the location of the invasive medical device …”); and 
controlling the display device to display at least one of an updated position, orientation, or trajectory of the medical instrument or medical device based on the determination that at least one of the position, orientation, or trajectory has changed ([0048] “in which case the ultrasound processor arrangement 50 may determine the orientation of the invasive medical device”; [0049] wherein “the ultrasound image processor arrangement extracts the image of the invasive medical device 15 from an ultrasound image 150 of the further sequence 100' based on the location of the image of the invasive medical device; [0051] wherein “the ultrasound image processing apparatus 5 controls the display 40 to display the augmented first sequence 100 of ultrasound images 150 of the imaged cardiac cycle(s) of the anatomical feature of interest 151, … , in which the invasive medical device 15 has been inserted in each of the ultrasound images 150 based on the determined location of the invasive medical device 15 in the corresponding ultrasound images … sequence 100' ”).
Regarding Claim 40, Kolen further teaches wherein the at least a portion of the live ultrasound image comprises … and wherein the method further comprises controlling the display device … to generate a merged ultrasound image and display the merged ultrasound image ([0051] wherein “the ultrasound image processing apparatus 5 controls the display 40 to display the augmented first sequence 100 of ultrasound images 150 of the imaged cardiac cycle(s) of the anatomical feature of interest 151, … , in which the invasive medical device 15 has been inserted in each of the ultrasound images 150 based on the determined location of the invasive medical device 15 in the corresponding ultrasound images … sequence 100' such that a medical practitioner has a clear view of the anatomical feature of interest 151 in the presence of the invasive medical device).
However, Kolen is silent as to … an entire live ultrasound image and wherein … to merge the entire live ultrasound image and the selected reference ultrasound image.
Lieblich teaches an entire live ultrasound image and wherein … to merge the entire live ultrasound image and the selected reference ultrasound image ([0026] wherein “An image plane matching component 122 maps a real-time 2-D ultrasound image generated by the imaging system 100 to a corresponding image plane in the 3-D reference image data.”; [0028] wherein “A rendering engine 126 combines the real-time 2-D ultrasound image with the updated 3-D reference image data at the matched image plane and visually presents the combined image data via the display 118 and/or other display”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image acquisition technique, as taught by Kolen and modified by others under Claim 1, merge the entire live image, like taught by Lieblich, in order to enable the system to match the common features in the entire image and further merge it with the corresponding reference images.
Regarding Claim 42, Kolen further teaches wherein the selected reference ultrasound image comprises a motion picture covering a full-cycle of a moving anatomical structure ([0044] “The first sequence 100 of ultrasound images 150 typically spans exactly one full cardiac cycle or a multiple thereof”; [0051] “in which the ultrasound image processing apparatus 5 controls the display 40 to display the augmented first sequence 100 of ultrasound images 150 of the imaged cardiac cycle(s) of the anatomical feature of interest 151, e.g. an augmented cine loop”).
Regarding Claim 43, Kolen further teaches wherein moving anatomical structure is a heart ([0044] “The first sequence 100 of ultrasound images 150 typically spans exactly one full cardiac cycle or a multiple thereof”).
Regarding Claim 45, Kolen discloses a non-transitory computer-readable medium comprising instructions ([0070]), which when executed, cause one or more processors to: 
generate a plurality of reference ultrasound images of a region of the patient based on a portion of the received ultrasound energy ([0036] “The ultrasound image processor arrangement 50 may receive a temporal sequence 100 of ultrasound images”) that was received prior to a medical instrument or medical device causing obstruction in the received ultrasound energy ([0038] “In this first sequence 100, no invasive medical device is present in its ultrasound images 150”); 
generate a live ultrasound image based on a current portion of the received ultrasound energy ([0041] wherein “each temporal sequence 100, 100' comprises a plurality of ultrasound images 150 corresponding to the same phases of the cardiac cycle” which can be considered as image frames that create live images);
select one of the plurality of reference ultrasound images based on at least one of correspondence with event data received by the one or more processors or a spatial orientation of the live ultrasound image ([0040] wherein cardiac cycle is used as an event; [0046] wherein “each ultrasound image 150 of the first sequence 100, a corresponding ultrasound image 150 is present in the further sequence 100' taken at the same phase of the cardiac cycle” can be considered as selecting one reference image at a time that corresponds to the image taken in the same point of time in another cardiac cycle); 
registering the reference ultrasound image and the live ultrasound image ([0050]-[0051]); and
control a display device to display the selected reference ultrasound image with at least a portion of the live ultrasound image ([0051] “the ultrasound image processing apparatus 5 controls the display 40 to display …”), … .
However, Kolen is silent as to the at least a portion of the live ultrasound image and the reference ultrasound image comprising one or more common physiological anatomical features.
Lieblich teaches the at least a portion of the live ultrasound image and the reference ultrasound image comprising one or more common physiological anatomical features ([0026] wherein “An image plane matching component 122 maps a real-time 2-D ultrasound image generated by the imaging system 100 to a corresponding image plane in the 3-D reference image data … With this approach, at least a sub-portion (e.g., a contour) of at least one segmented structure in real-time 2-D ultrasound image is matched with at least a sub-portion of at least one segmented 3-D anatomical structure of 3-D reference image data.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the tracking and visualizing technique, as taught by Kolen, and include the matching of common features in different images such as the reference and the live image, like taught by Lieblich, in order to provide an image visualization technique for selecting related images and tracking interventional devices by matching images with specific similarities/common features. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claims 5-6 and 27-28 are rejected as being unpatentable over Kolen (US 2020/0268347 A1), in view of Lieblich (US 2017/0325785 A1), and further in view of Kruecker (US 2020/0196983 A1).
Regarding Claim 5, Kolen does not explicitly disclose wherein each of the plurality of reference ultrasound images corresponds to one of a plurality of different spatial orientations of the ultrasound sensor, and each of the plurality of spatial orientations includes at least one of a translation, rotation, or perspective.
Kruecker teaches wherein each of the plurality of reference ultrasound images corresponds to one of a plurality of different spatial orientations of the ultrasound sensor, and each of the plurality of spatial orientations includes at least one of a translation, rotation, or perspective ([0019] wherein “Approaches disclosed herein in recognition of this problem provide a plurality of reference 3D-US images acquired with different ultrasound probe orientations. … Typically, the live US images are two-dimensional (2D) images, although 3D live US images are contemplated if 3D-US acquisition speed is sufficient”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image acquisition technique, as taught by Kolen and modified by others under Claim 1, to acquire images with different spatial orientations of the ultrasound sensor, like taught by Kruecker, in order to provide a motion compensation method in ultrasound procedures.
Regarding Claim 6, Kolen further teaches wherein the one or more processors are configured to select one of the plurality of reference ultrasound images based on both the event data and the spatial orientation of the live ultrasound image ([0040] wherein cardiac cycle is used; [0039], [0048] wherein live images of the region of interest including spatial changes of the medical device is tracked and used).
Regarding Claim 27, Kolen does not explicitly disclose wherein each of the plurality of reference ultrasound images corresponds to one of a plurality of different spatial orientations of the ultrasound sensor, and each of the plurality of spatial orientations includes at least one of a translation, rotation, or perspective.
Kruecker teaches wherein each of the plurality of reference ultrasound images corresponds to one of a plurality of different spatial orientations of the ultrasound sensor, and each of the plurality of spatial orientations includes at least one of a translation, rotation, or perspective ([0019] wherein “Approaches disclosed herein in recognition of this problem provide a plurality of reference 3D-US images acquired with different ultrasound probe orientations. … Typically, the live US images are two-dimensional (2D) images, although 3D live US images are contemplated if 3D-US acquisition speed is sufficient”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image acquisition technique, as taught by Kolen and modified by others under Claim 1, to acquire images with spatial orientation of the ultrasound sensor, like taught by Kruecker, in order to provide a motion compensation method in ultrasound procedures.
Regarding Claim 28, Kolen discloses all the element of Claim 27 as stated above. Kolen further teaches wherein the selecting the one of the plurality of reference ultrasound images based on both the event data and the spatial orientation of the live ultrasound image ([0040] wherein cardiac cycle is used; [0039], [0048] wherein live images of the region of interest including spatial changes of the medical device is tracked and used).

Claims 11-13 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kolen (US 2020/0268347 A1), in view of Lieblich (US 2017/0325785 A1), and further in view of Hansen (US 2016/0354057 A1).
Regarding Claim 11, Kolen in view of others discloses all the limitations of the claim as applied to Claim 1 stated above. However, Kolen is silent as to wherein the medical instrument or medical device comprises a medical instrument configured for transcatheter heart valve repair or replacement.
Hansen teaches wherein the medical instrument or medical device comprises a medical instrument configured for transcatheter heart valve repair or replacement ([0026]).
Kolen provides an ultrasound-based system/method for visualizing invasive medical instruments such as a catheter, guidewire, needle or the like. Similarly, Hansen provides “an ultrasound imaging system and an ultrasound-based method for guiding a catheter during an interventional procedure” that can be used in procedures such as mitral valve replacement or aortic valve implantation (see Hansen, Abstract; [0026]). Furthermore, both Kolen and Hansen utilize electromagnetic tracking systems to track the position of the medical device. (see Hansen [0036] wherein “an electromagnetic tracking system, maybe used to track the catheter’s position”; see Kolen, wherein electromagnetic transmitters were used to determine the orientation of the medical device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the known element of an ultrasound imaging and tracking system, as taught by Kolen, and apply it to known medical procedures performed by similar systems such as mitral valve replacement or aorta valve implantation by the use of an ultrasound imaging and tracking system, like taught by Hansen (see Hansen [0026]), in order to expand the application of the system and apply the proposed ultrasound imaging system for navigating, positioning, or visualizing of other comparable medical instruments or devices.
Regarding Claim 12, Kolen in view of others discloses all the limitations of the claim as applied to Claim 1 stated above. However, Kolen is silent as to wherein the medical instrument or medical device further comprises a prosthetic heart valve.
Hansen teaches wherein the medical instrument or medical device further comprises a prosthetic heart valve ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ultrasound imaging and tracking system, as taught by Kolen, in interventional medical procedures such as prosthetic heart valve implantation, as taught by Hansen, with the same reasoning as discussed in Claim 11 stated above.
Regarding Claim 13, Kolen in view of others discloses all the limitations of Claim 12 stated above. However, Kolen is silent as to wherein the prosthetic heart valve comprises a prosthetic mitral valve.
Hansen teaches wherein the prosthetic heart valve comprises a prosthetic mitral valve ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ultrasound imaging and tracking system, as taught by Kolen, in interventional medical procedures such as mitral valve replacement, as taught by Hansen, with the same reasoning as discussed in Claim 11 stated above.
Regarding Claim 33, Kolen in view of others discloses all the limitations of the claim as applied to Claim 23 stated above. However, Kolen is silent as to wherein the medical instrument or medical device comprises a medical instrument configured for transcatheter heart valve repair or replacement.
Hansen teaches wherein the medical instrument or medical device comprises a medical instrument configured for transcatheter heart valve repair or replacement ([0026]).
Kolen provides an ultrasound-based system/method for visualizing invasive medical instruments such as a catheter, guidewire, needle or the like. Similarly, Hansen provides “an ultrasound imaging system and an ultrasound-based method for guiding a catheter during an interventional procedure” that can be used in procedures such as mitral valve replacement or aortic valve implantation (see Hansen, Abstract; [0026]). Furthermore, both Kolen and Hansen utilize electromagnetic tracking systems to track the position of the medical device. (see Hansen [0036] wherein “an electromagnetic tracking system, maybe used to track the catheter’s position”; see Kolen, wherein electromagnetic transmitters were used to determine the orientation of the medical device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the known element of an ultrasound imaging and tracking system, as taught by Kolen, and apply it to known medical procedures performed by similar systems such as mitral valve replacement or aorta valve implantation by the use of an ultrasound imaging and tracking system, like taught by Hansen (see Hansen [0026]), in order to expand the application of the system and apply the proposed ultrasound imaging system for navigating, positioning, or visualizing of other comparable medical instruments or devices.
Regarding Claim 34, Kolen in view of others discloses all the limitations of the claim as applied to Claim 23 stated above. However, Kolen is silent as to wherein the medical instrument or medical device further comprises a prosthetic heart valve.
Hansen teaches wherein the medical instrument or medical device further comprises a prosthetic heart valve ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ultrasound imaging and tracking method, as taught by Kolen, in interventional medical procedures such as prosthetic heart valve implantation, as taught by Hansen, with the same reasoning as discussed in Claim 33 stated above.
Regarding Claim 35, Kolen in view of others discloses all the limitations of the claim as applied to Claim 34 stated above. However, Kolen is silent as to wherein the prosthetic heart valve comprises a prosthetic mitral valve.
Hansen teaches  wherein the prosthetic heart valve comprises a prosthetic mitral valve ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ultrasound imaging and tracking system, as taught by Kolen, in interventional medical procedures such as mitral valve replacement, as taught by Hansen, with the same reasoning as discussed in Claim 33 stated above.

Claims 19 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kolen (US 2020/0268347 A1), in view of Lieblich (US 2017/0325785 A1), and further in view of Girotto (US 2017/0135760 A1).
Regarding Claim 19, Kolen in view of others discloses all the elements of the claim as applied to Claim 1 stated above. Kolen further discloses “an electromagnetic (EM) tracking system configured to collect EM tracking data representative of … and the medical instrument or medical device relative to the region of the patient, wherein the one or more processors are further configured to: receive the EM tracking data from the EM tracking system; determine at least one of a position, orientation, or trajectory of the medical instrument or medical device based on the EM tracking data; and control the display device to display at least one of the position, orientation, or trajectory of the medical instrument or medical device with the selected reference ultrasound image.” (([0048] wherein “the ultrasound processor arrangement 50 may determine the orientation of the invasive medical device 15 from the received transmissions of the electromagnetic transmitters 115” which can be interpreted as the EM tracking system; [0051] wherein the augmented sequence of images visualizing the trajectory/position of the medical device in corresponding reference images are generated, and wherein the system controls the display to display).
However Kolen is silent as to wherein the EM tracking system collects data representative of a position or orientation of each of the ultrasound sensor.
Girotto teaches an EM tracking system that collect data representative of a position or orientation of each of the ultrasound sensor. In particular, Girotto teaches an electromagnetic (EM) tracking system configured to collect EM tracking data ([0017]; [0046] “An example of such an EM tracking system is the AURORA™) representative of a position or orientation of each of the ultrasound sensor and the medical instrument or medical device relative to the region of the patient (Fig. 5, #506; [0078] wherein a “computing device 100 receives EM tracking data from the EM tracking system for ultrasound imager 140 and ablation probe 130 [, a medical device,] at step 506”; [0047] “Ultrasound imager 140 may have an EM tracking sensor”; [0079] “determines a trajectory of …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kolen’s EM tracking system, which was capable of receiving data from the medical instrument or medical device, to also receive the tracking information from the ultrasound imager, like taught by Girotto, in order to determine the trajectory of the medical device based on the EM tracking data and display it in relation to ultrasound images (see Girotto, Fig. 8, steps 508, 510, and 512; [0078]-[0079]). This enhanced EM tracking system, as taught by Girotto, would further enable the system to track the changes in both the ultrasound imager and the medical instrument without relying on the ultrasound imaging system, and subsequently, by tracking the position/trajectory of the ultrasound imager, update the GUI when the position of the ultrasound imager has changed. (see Girotto, [0080]).
Regarding Claim 41, Kolen in view of others discloses all the elements of the claim as applied to Claim 23 stated above. Kolen further discloses “collecting EM tracking data representative of a position or orientation of each of … and the medical instrument or medical device relative to the region of the patient; receiving the EM tracking data from the EM tracking system; determining at least one of a position, orientation, or trajectory of the medical instrument or medical device based on the EM tracking data; and controlling the display device to display at least one of the position, orientation, or trajectory of the medical instrument or medical device with the selected reference ultrasound image.” ([0048] wherein “the ultrasound processor arrangement 50 may determine the orientation of the invasive medical device 15 from the received transmissions of the electromagnetic transmitters 115” which can be interpreted as the EM tracking system; [0051] wherein the augmented sequence of images visualizing the trajectory/position of the medical device in corresponding reference images are generated, and wherein the system controls the display to display).
However Kolen is silent as to collecting EM tracking data … from the ultrasound sensor.
Girotto teaches collecting EM tracking data … from the ultrasound sensor. In particular, Girotto teaches collecting EM tracking data ([0017]; [0046] “An example of such an EM tracking system is the AURORA™) representative of a position or orientation of each of the ultrasound sensor and the medical instrument or medical device relative to the region of the patient (Fig. 5, #506; [0078] wherein a “computing device 100 receives EM tracking data from the EM tracking system for ultrasound imager 140 and ablation probe 130 [, a medical device,] at step 506”; [0047] “Ultrasound imager 140 may have an EM tracking sensor”; [0079] “determines a trajectory of …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kolen’s EM tracking method, which was capable of receiving data from the medical instrument or medical device, to also receive the tracking information from the ultrasound imager, like taught by Girotto, in order to determine the trajectory of the medical device based on the EM tracking data and display it in relation to ultrasound images (see Girotto, Fig. 8, steps 508, 510, and 512; [0078]-[0079]). This enhanced EM tracking method, as taught by Girotto, would further enable the system to track the changes in both the ultrasound imager and the medical instrument without relying on the ultrasound imaging system, and subsequently, by tracking the position/trajectory of the ultrasound imager, update the GUI when the position of the ultrasound imager has changed. (see Girotto, [0080]).

Claims 22 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kolen (US 2020/0268347 A1), in view of Lieblich (US 2017/0325785 A1), and further in view of Shen (Shen et al., Deep Learning in Medical Image Analysis, Annu. Rev. Biomed. Eng. 2017; available at: https://Awww.annualreviews.org/doi/pdf/10.1146/annurev-bioeng-071516-044442).
Regarding Claim 22, Kolen in view of others discloses all the elements of the claim as applied to Claim 1 stated above. Kolen further teaches wherein the one or more processors (see the rejection for Claim 1) are further configured to identify the one or more common physiological anatomical structures in the selected reference ultrasound image and the live ultrasound image ([0046] for each ultrasound image 150 of the first sequence 100, a corresponding ultrasound image 150 is present in the further sequence 100' taken at the same phase of the cardiac cycle such that the anatomical feature of interest 151 has substantially the same shape in the ultrasound images; [0051] wherein the reference image sequence 100 and the further image sequence 100’ refer to common anatomical structures) … prior to registering the selected reference ultrasound image and the live ultrasound image ([0050]-[0051] wherein the augmented images are created).
However, Kolen is silent as to the use of machine learning.
Shen further teaches the use of machine learning for the detection of anatomical structures (Page 233-234; Section 3.2. “Deep Learning for Detection of Anatomical Structures”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of identifying related reference and live images, as taught by Kolen, to utilize machine learning methods prior to registering the selected reference ultrasound image and the live ultrasound image, like taught by Shen, in order to use an alternative machine learning method for detecting anatomical structures, compared to the event-based method as taught by Kolen, in order to enable the system to detect and analyze anatomical structures to identify specific organs or parts of the body.
Regarding Claim 44, Kolen in view of others discloses all the elements of the claim as applied to Claim 1 stated above. Kolen further teaches identifying the one or more common physiological anatomical structures in the selected reference ultrasound image and the live ultrasound image ([0046] for each ultrasound image 150 of the first sequence 100, a corresponding ultrasound image 150 is present in the further sequence 100' taken at the same phase of the cardiac cycle such that the anatomical feature of interest 151 has substantially the same shape in the ultrasound images; [0051] wherein the reference image sequence 100 and the further image sequence 100’ refer to common anatomical structures) … prior to registering the selected reference ultrasound image and the live ultrasound image ([0050]-[0051] wherein the augmented images are created).
However, Kolen is silent as to the use of machine learning.
Shen further teaches the use of machine learning for the detection of anatomical structures (Page 233-234; Section 3.2. “Deep Learning for Detection of Anatomical Structures”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of identifying related reference and live images, as taught by Kolen, to utilize machine learning methods prior to registering the selected reference ultrasound image and the live ultrasound image, like taught by Shen, in order to use an alternative machine learning method for detecting anatomical structures, compared to the event-based method as taught by Kolen, in order to enable the system to detect and analyze anatomical structures to identify specific organs or parts of the body.

Response to Arguments
Applicant’s arguments have been fully considered. However, arguments are moot in view of new grounds of rejection necessitated by the amendments.
Regarding the first Office Action:
the objections have been withdrawn in light of the new amendments to the claims.
the rejection under 35 USC § 112 have been withdrawn in light of the new amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pagoulatos (US 20110249878 A1) discloses systems and methods which implement a plurality of different imaging signatures in generating an image frame in which image sub-frames generated using different imaging signature are blended to form a frame of the final image providing a relatively high-quality image of various objects within the volume being imaged. Kruecker (US 20200222119 A1) discloses a system for planning and performing a repeat interventional procedure which includes a registration device and an image generation device that map current targets in a reference image for a first interventional procedure to at least one guidance image acquired from a different imaging modality. Gerard (US 20160030008 A1) discloses a system and method of medical imaging including registering an ultrasound image to a non-ultrasound image by registering the ultrasound image to the x-ray image based on the first transformation and the second transformation and co-displaying ultrasound information registered to the x-ray image. Zuhars (US 20080300478 A1) discloses a system and method for displaying surgical instruments accurately, in both time and space, within both slice and volumetric medical images of organs that may deform in a predictable manner over time due to an ongoing body activity. Guan discloses the use of image recognition techniques in detecting anatomical structures (Guan, SY., Wang, TM., Meng, C. et al. A Review of Point Feature Based Medical Image Registration. Chin. J. Mech. Eng. 31, 76 (2018). https://doi.org/10.1186/s10033-018-0275-9; also available at https://cjme.springeropen.com/track/pdf/10.1186/s10033-018-0275-9.pdf).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793